tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c reo oq uniform issue list tt e fe - at kerr ree rr kk rrr ek tio io eti ioi ioi iir ir fk krrkirhek keke eah control no legend taxpayer a employer b partnership c administrator d date e ira xx _ _ _ _ _ _ ere e rak ir iri irene ee ferrier i ioi ir iir iia ir iir iii feit irie rick rio i iori tri tier tr teresi kia iiia arias fri hr iie er iri isto rii iii tsi air ir i ito ti in foi ioi ir ti oi iii ei ei ik ii io for for iii iii io rr ire rii se i te tte fei oi ioi iir iri ot tr foie iie rii rr ii icr iir iii iir id hs be amount _ ok ek dear rk rr ri ik this is in response to your request dated date in which you section request a waiver of the 60-day rollover requirement contained in d of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a withdrew amount y from ira x on date e taxpayer a asserts that his failure to complete a rollover of amount y was a result of errors committed by employer b partnership c and administrator d taxpayer a here kkkekrirrrerereeraren intended to rollover the amount withdrawn from ira x into a new rollover ira that would invest in partnership c and erroneously believed that the investment in partnership c had been made through a new ira established in his name taxpayer a is employed by employer b in late taxpayer a was informed by employer b that he could invest retirement assets with a limited_partnership fund partnership c for which employer b was the investment manager the general_partner of partnership c is an entity related to employer b in partnership c invested some non-retirement funds taxpayer a previously had taxpayer a had previously established ira x with another financial_institution when taxpayer a asked employer b how to go about making an ira investment in partnership c he was given a new subscription agreement and was told to fill it out in a manner indicating the ira nature of the new investment and to submit it to the administrator of partnership c administrator d taxpayer a was further told to wire the ira funds to administrator d upon submitting the completed subscription agreement and that administrator d would then take the necessary steps to set up the new ira investment taxpayer a decided to invest amount y in partnership c as an ira prior to wiring funds to partnership c taxpayer a completed investment a subscription agreement to invest signed and delivered to administrator d amount y in partnership c as an ira investment at relevant places in the subscription agreement taxpayer a clearly indicated that the investment of amount y was an ira investment taxpayer a indicated in at least separate places in the subscription agreement that the investment in partnership c was to be held as part of an ira in addition several e-mails sent between taxpayer a employer b and administrator d around this time also show that taxpayer a intended the investment of amount y to be an ira investment and that employer b and administrator d both understood that the investment was intended to be an ira investment one of these e-mails specifically indicates that amount y was to be a separate subscription for the ira separate from additional non-retirement funds that were to be added to taxpayer a’s existing investment in partnership c an e-mail sent from employer b to administrator d the day before funds were wired specifically mentioned the ira investment and asked whether the documents were sufficient as completed on date e taxpayer a withdrew amount y from ira x and wired those funds to an account owned by partnership c in addition taxpayer a separately wired additional non-retirement funds to supplement his existing non-retirement account that administrator d would establish a rollover ira account to hold amount y and that this account would then be invested in partnership c was taxpayer a's understanding partnership with c it bintietesttaneaneeneeen however no new ira was in fact established rather amount y was invested directly in partnership c with taxpayer a ira listed as the investor while the subscription form provided for investments by ras and contained places for signature by the ira custodian administrator d processed the subscription form as an ira investment without such signature in addition administrator d used taxpayer a’s social_security_number as the taxpayer_identification_number for the ira despite the fact that an individual cannot be an ira custodian taxpayer a subsequently received confirmation that taxpayer a ira had a subscription amount in partnership c equal to amount y taxpayer a also received form k-1s from partnership c indicating separate investments in partnership c - one for taxpayer a ira and one for taxpayer a taxpayer a accordingly believed that administrator d had timely established a rollover ira account on his behalf and that such account was the investor in partnership c with respect to amount y taxpayer a did not fearn until date that the amount transferred to a rollover ira as he had partnership c from ira x had not been deposited in instructed taxpayer a had not made any rollover from an ira owned by taxpayer a during the one-year period ending on date e based on these facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount y from ira x on date e sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or seneessnsustteanee ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt sec_408 from an ira which was not includible in gross_income because of the application of sec_408 other amount described individual received such any in sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 of to the such individual complete requirement errors committed by death rollover sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control subject_to only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and institution circumstances including inability hospitalization a incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to complete a rollover of amount y was and administrator d taxpayer a intended to rollover the amount withdrawn from ira x into a new rollover ira that would invest in partnership c and he believed that errors committed by employer b a financial disability partnership result due c of to a kr krerkeke ek ir ree ei his name the investment in partnership c had been made through a new ira established in the documentation also demonstrates that administrator d’s processing of the investment in partnership c as an investment by an ira despite the lack of signatures by an ira custodian and using a taxpayer_identification_number that could not legally be that of an ira custodian led taxpayer a to erroneously believe that no further steps were needed to ensure that the investment was held through an ira therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount y from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount y into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount y will be considered a rollover_contribution within the meaning of sec_408 of the code as agreed in your representative's letter dated date the service will not rule on the remaining ruling requests listed in your january letter this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto the to this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact id seer eree sy at ar please address all correspondence to se t ep ra t3 sincerely yours o le aw a a te ot laura b warshawsky manager employee_plans technical group herken kk krree er arere ree enclosures deleted copy of ruling letter notice of intention to disclose cc rhr aik rrr re rkerekek ke rik ok rik kek fo rr tek dk ie rekkrkrkikerekke
